PER CURIAM:
Claimant, an employee of the Anthony Center Education Unit, brought this action to recover back wages in the amount of $34,076.08. The Anthony Center Education Unit is part of the Anthony Center facility of the respondent in Greenbrier County. A portion of this claim was paid to claimant by the Department of Education as the claimant was at one time employed within the Department of Education although he was working at the Anthony Center.
Respondent in its Answer admitted the allegations and facts in the claim and that claimant is entitled to the sum of $30,512.79 for the back wages.
Accordingly, the Court makes an award to the claimant in the amount of $30,512.79.
Award of $30,512.79.